t c memo united_states tax_court mark a williams petitioner v commissioner of internal revenue respondent docket no filed date gregory m mccauley for petitioner harry j negro and john a darazsdi for respondent memorandum findings_of_fact and opinion lauber judge petitioner seeks review of the determination by the inter- nal revenue service irs or respondent that he is not eligible for relief from joint_and_several_liability for tax years through the sole question presented is whether he is eligible for such relief under sec_6015 we hold that - - he is not so entitled findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated by this reference mark a wil- liams petitioner and kathleen williams were married in they are still married and have been living together continuously since then they resided in pennsylvania when petitioner filed his petition background petitioner graduated from high school and attended two years of community college he has held a variety of managerial jobs during his career during he worked as a building manager for an architectural firm and for husa cigna corporation during he worked for basement doctor waterproofing company basement doctor and later as a project manager for belfour telecom he was unemployed during unless otherwise indicated all section references are to the internal reve- nue code in effect at all relevant times all rule references are to the tax_court rules_of_practice and procedure and all dollar amounts are rounded to the nearest dollar petitioner initially sought relief from joint_and_several_liability under sec_6015 c and f at trial his attorney stated that petitioner seeks relief only under subsection f we treat this as a concession that he is not entitled to relief under subsection b or c mrs williams has a high school education from until date she worked as a receptionist and secretary for bernard bagdis an attorney her duties included typing letters filing and paying office bills throughout their marriage mrs williams has been primarily responsible for the family’s finances petitioner knew where the couple banked and how many accounts they had but he rarely wrote checks on those accounts for major ex- penditures such as home improvements petitioner and mrs williams would consult to determine how much they could afford petitioner would then decide what to buy petitioner and mrs williams filed joint federal_income_tax returns for through on these returns they reported in full the salary income that each of them earned petitioner prepared these returns himself and in some years his father reviewed them for accuracy by petitioner had gained experience in preparing tax returns mr bagdis during this period was promoting a variety of tax-evasion schemes that ultimately led to his imprisonment for tax crimes in or he offered one of these schemes to mrs williams he told her that she could bring home more income from her secretarial job if she were paid through administar corporation a delaware c_corporation that he owned under this scheme mr bagdis proposed to deposit sums equal to her pretax salary in an administar checking account over which mrs williams would have control she could then write checks on this account to pay her family’s living_expenses without reporting any of her salary income on her tax returns mrs williams asked petitioner several times whether he thought she should participate in the administar scheme petitioner initially said no and mrs wil- liams did not participate in this scheme in or rather she continued to receive and she and petitioner continued to report for federal_income_tax pur- poses her usual salary from mr bagdis in mrs williams again broached with petitioner the possibility of par- ticipating in the administar scheme this time petitioner agreed to speak with mr bagdis about it petitioner did not ask mr bagdis to explain how this plan would work he simply asked mr bagdis whether the scheme was legal and mr bagdis said yes petitioner then agreed to mrs williams’ participation before doing so he did not seek outside advice concerning the scheme’s legitimacy sometime during mr bagdis ceased issuing salary checks to mrs williams and instead deposited in an administar checking account sums equal to her pretax salary mrs williams wrote checks on this account to pay the living expenses that she and petitioner incurred mrs williams continued to receive her compensation from mr bagdis in this way through date mrs williams signed every check written on the administar account through during petitioner earned dollar_figure as compensation from basement doctor mr bagdis was a principal_shareholder of basement doctor petitioner’s earnings from basement doctor were deposited into the same administar account over which mrs williams exercised control for petitioner and mrs williams filed federal_income_tax re- turns as married_filing_separately the record does not clearly establish who pre- pared the returns but the court infers that someone in mr bagdis’ law office prepared them for petitioner and mrs williams resumed the filing of joint federal_income_tax returns someone at mr bagdis’ office prepared the joint returns using information that petitioner and mrs williams supplied the information petitioner supplied for included forms w-2 wage and tax statement reporting his wages from sources other than basement doctor petitioner reviewed the returns that mr bagdis’ office prepared he and mrs williams signed these returns and she took them to her office to be filed these returns reported none of mrs williams’ secretarial income and none of petitioner’s basement doctor income that mr bagdis had deposited in the administar account that mrs williams controlled as a result of her involvement in mr bagdis’ schemes mrs williams faced criminal charges she ultimately pleaded guilty to one count of filing a false federal_income_tax return for in violation of sec_7206 in her guilty plea she stipulated that she had also willfully filed false returns for and following conclusion of the criminal proceeding the irs examined the joint returns that petitioner and mrs williams filed for in date petitioner and mrs williams signed form_4549 income_tax examination changes agreeing to deficiencies and civil_fraud penalties relating to their wages that had been diverted to administar during this period the deficiencies and fraud penalties to which petitioner and mrs williams agreed are as follows year deficiency dollar_figure big_number big_number big_number penalty sec_6663 dollar_figure big_number big_number big_number petitioner testified that he did not have assistance of counsel when he signed the form_4549 he testified that he signed this form after mrs williams told him that she would go to jail if he did not sign it in date the irs assessed the deficiencies and penalties set forth above petitioner knew that mrs williams earned a salary working for mr bagdis during and knew that her salary was not reported on their joint returns for those years petitioner knew that he earned compensation working for base- ment doctor during and knew that this compensation was not reported on their joint_return petitioner knew that all of this money was being paid to administar and that mrs williams was writing checks on an administar bank ac- count to defray their joint household and living_expenses petitioner does not currently have any health problems and did not have any such problems at the time he signed the joint returns he has never been a victim of spousal abuse or domestic violence in date petitioner filed a request for relief from joint_and_several_liability under sec_6015 c and f for tax years on date respondent mailed him a final appeals determination denying this request for relief on date petitioner timely sought review in this court pursuant to sec_6015 opinion i burden_of_proof except as otherwise provided in sec_6015 the taxpayer bears the burden of proving that he or she is entitled to relief from joint_and_several_liability rule a 119_tc_306 aff’d 101_fedappx_34 6th cir both the scope and standard of our review in cases requesting relief from joint_and_several_liability are de novo 132_tc_203 ii relief under sec_6015 married taxpayers may elect to file a joint federal_income_tax return sec_6013 after making this election each spouse is jointly and severally liable for the entire tax due for that year sec_6013 114_tc_276 in certain circumstances however a spouse who has filed a joint_return may seek relief from joint_and_several_liability under procedures set forth in sec_6015 sec_6015 specifies procedures for relief from liability for all joint filers and subsection c specifies procedures to limit liability for taxpayers who are no longer married or are living separately petitioner concedes that he is not entitled to relief under subsection b or c sec_6015 provides that equitable relief may be afforded to a tax- payer if relief is not available to such individual under subsection b or c under procedures prescribed by the secretary such relief may be available if taking into account all the facts and circumstances it is inequitable to hold the individual liable for any unpaid tax or any deficiency or any portion of either sec_6015 sec_1_6015-4 income_tax regs the commissioner has specified the procedures governing equitable relief in revproc_2013_ sec_4 2013_43_irb_397 revproc_2013_34 supra sets forth seven threshold conditions that a requesting spouse must satisfy to be eligible for equitable relief a re- questing spouse who satisfies these conditions may qualify for a streamlined determination of equitable relief if among other things he or she is no longer revproc_2013_34 2013_43_irb_397 which modified and superseded revproc_2003_61 2003_2_cb_296 applies to requests for relief from joint_and_several_liability that were filed on or after date or that like petitioner’s request were pending in federal court on that date although we are not bound by the guidelines set forth in revproc_2013_34 supra we consult those guidelines in determining whether a taxpayer is entitled to equitable relief see 136_tc_432 sriram v commissioner tcmemo_2012_91 103_tcm_1482 married to the nonrequesting spouse id sec_4 we assume without deciding that petitioner meets these seven threshold conditions however he was ineligible for a streamlined determination because he was and remains married to mrs williams a requesting spouse who meets the threshold conditions but does not quali- fy for a streamlined determination may nevertheless be granted equitable relief under revproc_2013_34 sec_4 that section sets out a nonexclusive list of factors relevant in assessing a taxpayer’s entitlement to such relief neither any single factor nor a majority of factors controls this determination the degree of importance of each factor varies depending on the requesting spouse’s facts and circumstances see id sec_4 relief may be denied even where a majority of factors favors relief and vice versa see id sec_3 i r b pincite the court may choose to assign varying weight to the listed factors or to include other factors depending on the circumstances of the case see hall v commissioner tcmemo_2014_171 at the seventh condition considers the extent to which the liability is attri- butable to an item of the nonrequesting spouse revproc_2013_34 sec_4 i r b pincite that condition is met here only in part because a portion of the deficiency for is attributable to petitioner’s unreported income from basement doctor revproc_2013_34 sec_4 directs our attention to the fol- lowing factors marital status economic hardship legal_obligation to pay the federal tax_liability mental or physical health subsequent compli- ance with federal tax laws significant benefit and knowledge or reason to know about the deficiency or unpaid tax_liability we find that the first four of these factors are neutral petitioner is still married to mrs williams he has not shown that he would suffer economic hardship if relief is denied there was no legal_obligation such as a divorce decree that made either spouse specifically responsible for federal income taxes and petitioner had no medical or physical health problems during the relevant years the fifth factor is also neutral as far as the record shows petitioner ap- pears to have complied with his federal tax obligations after the irs discovered the administar scheme in where the requesting spouse remains married to and files joint tax returns with the nonrequesting spouse this factor will be neu- tral if the joint returns are compliant with the tax laws hall at revproc_2013_34 sec_4 f ii i r b pincite the sixth factor favors petitioner slightly while he received benefits from the understatements of income these appear to have consisted of the payment of joint household expenses rather than the benefits of a lavish lifestyle rev_proc sec_4 e there is no evidence that he received significant benefit beyond normal support from the unpaid income_tax_liability ibid see 136_tc_432 at trial the parties focused chiefly on the last factor enumerated above namely whether petitioner knew or should have known about the understate- ments of income on the joint returns where the understatement arises from omitted income we employ a knowledge of the transaction test this test requires us to determine whether the requesting spouse was aware of the circum- stances that gave rise to the understatement of income see 94_tc_126 aff’d 992_f2d_1132 11th cir we find that petitioner had actual knowledge of the circumstances that gave rise to the understatements of income he signed the form_4549 agreeing that he was liable for a fraud_penalty for each year this indicates that he was aware contemporaneously of the omissions from income his only answer when questioned at trial about why he signed the form_4549 was that mrs williams told him she would go to jail if he did not sign the form for whatever reason he signed the form voluntarily and he thereby admitted that he knew about the omissions from income wholly apart from the form_4549 other evidence establishes that petitioner knew or had reason to know about the omitted income he personally prepared the couple’s tax returns for and invariably reported mrs williams’ wages as taxable_income he knew that mrs williams continued to earn after the same wages she had earned from mr bagdis previously that her post- compensation was being diverted into an administar bank account and that mrs williams was writing checks on that account as on an ordinary bank account to defray their living_expenses he knew that the purpose of this arrangement was to eliminate taxes on her wages as well as to eliminate taxes on his compensation from basement doctor so that the couple could take home more money and thus enhance their standard of living this evidence makes clear that petitioner was aware of the circumstances that gave rise to the omissions from their joint returns of both his and mrs williams’ income petitioner testified that he thought administar was paying taxes on the in- come diverted to it and that this relieved him and his wife of any_tax liability we found this testimony unpersuasive for several reasons first petitioner was not a credible witness his testimony on this point was vague and conclusory it had a rote quality and appeared to be from a script that he had memorized second petitioner plainly had misgivings about the administar scheme for and he advised his wife against participating in it he acquiesced in her doing so in but he declined to file a joint tax_return with her for that year or for the next two years even though the administar scheme sounded too good to be true he made no meaningful inquiry into its legitimacy before agreeing to his wife’s participation and he made no meaningful inquiry before signing up for this scheme himself in he took no steps whatever to verify that admini- star was actually filing tax returns and paying tax on the diverted income as he claimed to believe he thus evidenced willful_blindness to the truth revproc_2013_34 sec_4 notes that the seven factors discussed above are not intended to comprise an exclusive list and that o ther factors relevant to a specific claim for relief may also be taken into account see hall at noting that we consider the listed guideline factors as well as any other_relevant_factors we conclude that an additional factor weighs against equitable relief here the evidence established that mrs williams did not sign up see eg torrisi v commissioner tcmemo_2011_235 102_tcm_338 considering as additional factor weighing against relief that the taxpayer had depleted life_insurance_proceeds despite outstanding federal_income_tax liability haigh v commissioner tcmemo_2009_140 97_tcm_1794 considering as additional factor that nonrequesting spouse had posted a bond that was used to satisfy the deficiency determined by the commissioner for the administar scheme until petitioner gave his approval and that she would not have participated in this scheme but for the fact that petitioner had given his approval petitioner therefore not only had actual knowledge of the omissions from income he was also a contributing cause of those omissions by condoning mrs williams’ participation in mr bagdis’ scheme in sum we find that petitioner had actual knowledge of the improper omis- sions of income from the joint returns and that he was a significant contributing cause of those omissions weighing all the factors that we believe are relevant to petitioner’s claim for relief we conclude that he has failed to carry his burden of proving that he is entitled to equitable relief under sec_6015 to reflect the foregoing decision will be entered for respondent
